Citation Nr: 1144156	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  08-02 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for residuals, right knee injury with status post arthroscopy with anterior cruciate reconstruction surgery, with degenerative osteoarthritis, exclusive of the period from September 1, 2009 until November 29, 2009, during which time a temporary total evaluation was assigned pursuant to 38 C.F.R. § 4.30.  

2.  Entitlement to an evaluation in excess of 10 percent for residuals, left knee injury with osteoarthritis.   

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU)


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1981 to March 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran filed a timely notice of disagreement (NOD) in February 2004, which placed the issues into appellate status.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

Thereafter, the RO issued a second rating decision in a July 2004.  In this rating decision, the RO (1) increased the evaluation of the residuals, left knee injury with osteoarthritis, from noncompensable to 10 percent, effective on October 10, 2003; and (2) increased the evaluation of the residuals, right knee injury with status post arthroscopy with anterior cruciate reconstruction surgery, with degenerative osteoarthritis, from 10 percent disabling to 20 percent, effective on October 10, 2003.  In October 2005, the RO issued a third rating decision denying any further increased rating.  Because disability ratings higher than those assigned in the July 2004 rating decision are available, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the July 2004 rating decision did not resolve the claims previously placed into appellate status by the February 2004 NOD.  Thus, they remain in appellate status on appeal from the January 2004 rating decision.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a May 2010 rating decision, the RO awarded a temporary total evaluation pursuant to 38 C.F.R. § 4.30 for the period from September 1, 2009 until November 29, 2009, based on a period of convalescence after surgery involving the residuals, right knee injury with status post arthroscopy with anterior cruciate reconstruction surgery, with degenerative osteoarthritis,

In January 2008, the Veteran requested the opportunity to testify at a hearing before an RO Decision Review Officer (DRO).  In April 2009, he withdrew his request for a hearing and expressed his desire to appear at a Board hearing instead.  The Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the RO in June 2011.  A transcript of the hearing has been associated with the claims file.  

At the Board hearing, the Veteran submitted additional evidence in support of his appeal.  Because he waived initial RO jurisdiction of this evidence, the Board has accepted it for inclusion into the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304.

The Veteran raised the issue of entitlement to a TDIU during the pendency of the appeal, including in his January 2008 VA Form 9 (substantive appeal) and again at the June 2011 Board hearing.  Because he raised the issue as a component of the increased rating claims currently on appeal, the claim for a TDIU is currently in appellate status before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.







REMAND

Upon review, the Board finds that further development is necessary in this matter.  

First, the Veteran is seeking increased ratings for the service-connected right and left knee disabilities.  The record on appeal shows that he last underwent a VA examination in May 2010 to evaluate the severity of the disabilities.  The Veteran testified during his June 2011 Board hearing that these disabilities had worsened and become more severely disabling since the May 2010 examination.  In light of his Board hearing testimony, the Board must remand this claim to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his right and left knee disabilities.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Second, as noted in the Introduction section herein above, the Veteran has raised the issue of entitlement to a TDIU.  This claim, although raised as a component of the increased rating claims on appeal, requires distinct notice and development under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Thus, the claim for a TDIU initially requires an appropriate VCAA notice letter informing the Veteran of the elements necessary to establish entitlement to a TDIU.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) (failure to satisfy VCAA notice requirements for TDIU was prejudicial).  All indicated evidentiary development, to include a VA examination, must then be undertaken.  See 38 U.S.C.A. § 5103A(a)-(d).

Importantly, in this regard, the record on appeal includes VA outpatient treatment records, including in April 2007, indicating that the Veteran had applied for, and been denied, Social Security Administration (SSA) disability benefits.  The SSA records are potentially relevant to the remanded claims.  Therefore, they must be obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Baker v. West, 11 Vet. App. 163 (1998).

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should send the Veteran an appropriate VCAA notice letter advising him of the elements required for establishing entitlement to TDIU. 

2.  Obtain all of the Veteran's clinical records of treatment within the Central Alabama VA Healthcare System since March 2011. 

3.  Take appropriate steps to contact the SSA and attempt to obtain any records pertinent to the Veteran's award or denial of Social Security disability benefits, including any decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision.

4.  Upon receipt of any additional records, schedule the Veteran for appropriate examination(s) for the purpose of determining the nature and severity of his bilateral knee disability as well as whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  The claims folder must be made available to the examiner prior to the examination for review.  After physically evaluating the Veteran, the medical examiner should address the following questions, to the best of his/her medical knowledge:

      a) provide the Veteran's range of motion findings in extension and flexion of the right and left knee;
      
      b) evaluate whether the Veteran has pain, pain on use, weakness, incoordination, or excess fatigability of the right and/or left knee joint?  If feasible the examiner should portray any additional functional limitation of the right and/or left knee due to these factors in terms of degrees of additional loss of motion.  If not feasible, this should be stated for the record together with the rationale.  If the Veteran does not have pain or any of the other factors, that fact should be noted in the file;

    c) evaluate whether the Veteran has any recurrent instability or lateral subluxation of the right and/or left knee?  If so, the examiner should describe whether such instability or subluxation slight, moderate, or severe in degree; and 

    d) provide opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's service-connected disabilities (including right knee disability, left knee disability, thoracolumbar spine disability, osteoarthritis of the right hip and the effects of medications used to treat service-connected disabilities) alone (i.e., without regard to any nonservice-connected disabilities or the Veteran's age) are productive of an overall level of incapacity sufficient to prevent him from securing and following any form of substantially gainful employment (sedentary or physical) consistent with his educational background and occupational history?

To the extent the Veteran is scheduled for multiple VA examinations, the Board requests that each examiner take into account all of the Veteran's service-connected disabilities, as well as the impact of medications used to treat service-connected disabilities, cumulatively when rendering an opinion as to unemployability.

5.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

